—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 8, 1997, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel seeks to be relieved of her assignment as *749counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to an agreed-upon sentence of IV2 to 3 years in prison, to be served consecutive with the sentence he was then serving. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.